Franklin County, No. 94APE12-1802. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. On February 9, 1996, appellant filed a merit brief which was due February 7, 1996. S.Ct.Prac.R. XIV(1)(C) prohibits the filing of documents that are not timely tendered for filing. Accordingly,
IT IS ORDERED by the court, sua sponte, effective February 15,1996, that appellant’s merit brief be, and hereby is, stricken.
IT IS FURTHER ORDERED by the court, sua sponte, that, whereas appellant has not filed a brief in compliance with the Rules of Practice of the Supreme Court of Ohio and therefore has failed to prosecute this cause with the requisite diligence, this case be, and hereby is, dismissed for want of prosecution.
IT IS FURTHER ORDERED that the appellees recover from the appellant their costs herein expended; that a mandate be sent to the Court of Common Pleas of Franklin County to cany this judgment into execution; and that a copy of this entry be certified to the Clerk of the Court of Appeals for Franklin County for entry.